NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
BRIDGESTONE AMERICAS TIRE OPERATIONS,
LLC (FORMERLY BRIDGESTONE FIRESTONE
NORTH AMERICAN TIRE, LLC) AND
BRIDGESTONE CORPORATION,
Appellcmts,
V.
FEDERAL CORPORATION,
Appellee.
lo
2010-1376
(Oppositi0r1 No. 91168556)
Appea1 from the United States Patent and Trademark
Office, Trademark Tria1 and Appea1 Board.
ON MOTION
ORDER
Federa1 Corporation moves without opposition to
withdraw Wj1]ian1 DaVid Shenk as counsel and to substi-
tute Eve1jett E. Frueh1ing as principal counsel
Upon consideration thereof

BR1DGEsToNE v. FEDERAL ooRP 2
IT ls ORDERED THAT:
The motion is granted
FoR THE CoURT
AUG 341 2911 /3/Jan 1-1@1~ba1y
Date J an Horba1y _
C1erk
ccc Doug1as A. Rettew, Esq. 4
W. David Shenk, Esq. LEp
Everett E. Fruehling, Esq. §m_PgH3l0S|TF°R
821 ms 31 2011
§
9
E:'n
ms
943
=' 11
133
- .lANHORBAL¥
_ CLERK